Citation Nr: 9918319	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-08 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.

2.  Entitlement to a temporary total disability rating based 
upon hospitalizations in excess of 21 days.

3.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder.

4.  Entitlement to service connection for substance abuse on 
a direct or secondary basis.

5.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability.




REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1972.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
this case, the veteran has filed a timely substantive appeal 
to the statement of the case issued in February 1996.  The 
veteran has also filed a timely substantive appeal to the 
July 1996 statement of the case.  Accordingly, all issues 
addressed by the RO within the statements of the case of 
February and July 1996 are before the Board at this time.  
38 U.S.C.A. § 7105(a) (West 1991).

Within the July 1996 statement of the case, the RO addressed 
the issue of whether the claim of service connection for 
depression, anxiety, intrusive thoughts, isolation, rage, 
alienation, and survival guilt was well grounded.  The RO 
also addressed the issue of whether the claim for service 
connection for a psychosis is well grounded.  These issues 
are addressed within the context of the claim of service 
connection for a psychiatric disability other than post-
traumatic stress disorder (PTSD) and include, but are not 
limited to, depression, anxiety, intrusive thoughts, 
isolation, rage, alienation, survival guilt, and a psychosis.  
Any of the symptoms cited above that are associated with the 
veteran's post-traumatic stress disorder (PTSD) will be 
addressed within the claim of entitlement to an evaluation in 
excess of 30 percent for PTSD.

It appears that the veteran's representative may be raising 
an additional claim, though this is not clear.  Within the 
January 1997 substantive appeal the veteran appears to raise 
the issue of an earlier effective date.  In December 1996, it 
was noted by the RO that the veteran's attorney appeared to 
be requesting a schedular 100 percent evaluation based on 
individual unemployability and an effective date of such 
increase retroactive one year from the date of the current 
application.  However, as no increase has been granted, the 
RO determined that the issue of an effective date was not yet 
relevant.  In any event, this issue has not been fully 
adjudicated by the RO and is not before the Board at this 
time.  The RO should request the veteran or his 
representative to clearly indicate what additional claims, if 
any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.  
See 38 U.S.C.A. § 7105(a).


FINDINGS OF FACT

1.  VA has the fulfilled the duty to assist the veteran in 
the development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim of entitlement to service connection for an 
acquired psychiatric disability other than PTSD is not 
supported by competent evidence showing that the claim is 
plausible or capable of substantiation.

3.  The veteran filed his initial claim seeking service 
connection on a secondary basis for substance abuse in 
November 1995.

4.  The veteran's alcoholism and chronic substance abuse are 
the results of his own willful misconduct.

5.  PTSD symptoms include nightmares, flashbacks and 
difficulties with sleep.

6.  The medical evidence of record does not demonstrate that 
PTSD causes reduced reliability and productivity such as 
panic attacks, difficulties in understanding complex 
commands, impairment of short and long-term memory, 
impairment of judgment, impairment of abstract thinking, 
disturbances of motivation or mood, or difficulties in 
establishing and maintaining effective work and social 
relationships.

7.  The medical evidence of record and the veteran's 
complaints do not demonstrate a considerable impairment of 
social and industrial adaptability.

8.  The veteran was hospitalized for his PTSD from July 8, 
1992, through October 8, 1992.  

9.  In a February 1993 rating determination, the veteran was 
granted a temporary total disability evaluation from July 8, 
1992, until the end of October 1993.  The veteran did not 
appeal this determination.

10.  The veteran has been hospitalized on numerous other 
occasions for his drug and alcohol abuse.

11.  The veteran's hospitalizations, other than the 
hospitalization for his PTSD from July 8, 1992, through 
October 8, 1992, were not caused by his service-connected 
disability.

12.  The veteran has previous work experience as a 
veterinarian technician, appliance repair, delivery person, 
and septic system installer.

13.  The veteran, if unemployable, is currently unemployable 
as the result of his nonservice-connected disabilities 
including, but not limited to, his history of substance 
abuse.

14.  The veteran's sole service-connected disability is not 
shown to be of such severity as to preclude him from 
following a substantial gainful occupation concurrent with 
his education and work experience.


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for an 
acquired psychiatric disability other then PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  A claim of entitlement to service connection for 
alcoholism and substance abuse on either a direct or 
secondary basis lacks legal merit and is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

3.  The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996), and 38 C.F.R. § 4.130, Diagnostic Code 9411; 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).

4.  The criteria for a temporary total rating based on 
hospitalization for a service-connected disorder has not been 
met.  38 U.S.C.A. § 5107 (West 1991)'; 38 C.F.R. § 4.29 
(1998).

5.  A total rating based on individual unemployability due to 
a service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.341, 4.1, 4.10, 
4.16 and 4.40 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a December 1974 VA hospitalization, the veteran was 
treated for a history of drug abuse from 1972 that included 
heroin, morphine, and marijuana.  It was also noted the 
veteran was a habitual excessive drinker.  At that time, no 
reference was made to the veteran's active service.  In a 
February 1980 VA hospitalization, the veteran was again 
treated for alcohol addiction.  At that time, it was noted 
the veteran had been drinking excessively for 18 years.  The 
veteran has undergone a series of hospitalizations to treat 
his drug and alcohol abuse.  Many, though not all, of these 
treatments will be cited below.  A review of all of these 
hospitalizations, with one exception, fails to reveal 
treatment of the veteran's service-connected PTSD.

In a May 1992 VA psychiatric evaluation, the veteran's chief 
complaint was of nightmares of a spider.  At that time, the 
veteran contended that during his active service in the 
Vietnam War he came upon a Vietnamese village where people 
had been taken out and killed.  It was also contended that 
the veteran had experienced being ambushed.  During one of 
these ambushes two of his friends were decapitated when their 
jeep ran under a truck while the veteran watched.  The 
veteran stated that it was at this time that he began using 
hard drugs such as heroin and speed.  

Psychiatric evaluation at this time revealed the veteran to 
be a pleasant, cooperative, and goal directed.  There was no 
expression of psychotic ideation.  His affect was 
constricted, his mood was depressed, and it was noted that he 
attempted to generally avoid speaking about his experiences 
in Vietnam.  His sleep and energy were poor.  Some suicidal 
and homicidal thoughts in the past were noted.  There was no 
suggestion of cognitive impairment and judgment and insight 
were present.  The veteran was diagnosed with PTSD, chronic 
and "severe."  The veteran's substance abuse was also 
noted.  

The veteran was hospitalized for his PTSD from July 8, 1992, 
through October 8, 1992.  As a result, in a February 1993 
rating determination, the veteran was granted a temporary 
total disability evaluation from July 8, 1992, through 
November 1, 1992.  The veteran was notified of this decision 
in March 1993 and did not appeal this determination.  

In January and February 1993, the veteran was treated at a VA 
Medical Center (VAMC) for cocaine and heroin dependence.  At 
that time, while the veteran's PTSD was noted, no reference 
to treatment for PTSD is found.  It was noted that the 
veteran had been readmitted on the same day that he was 
discharged on January 22, 1993, after he went drinking.  

A review of outpatient treatment records reveals treatment 
for the veteran's nonservice-connected substance abuse 
disorder and several nonservice-connected disabilities.  No 
regular treatment of the veteran's PTSD is indicated.  

In an assessment dated August 1993, the veteran reported 
using alcohol for 31 years with use to the point of 
intoxication occurring for 30 years.  Heroin had been used 
for three years, other opiates and analgesics for one year, 
and barbiturates for five years.  Cocaine had been used for 
three years, amphetamines for two years, cannabis for five 
years and hallucinogens for two years.  Over a five-year 
period the veteran reported that he used more than one 
substance per day.  At that time, it was noted the veteran 
began using heroin and cocaine when in Vietnam in 1969 or 
1970.  He began using morphine while stationed in Germany.  

Testing at this time indicated that the veteran was 
exaggerating the severity of his symptoms.  The examiner 
noted that it was impossible to assess whether this was on a 
conscious level or whether such a response was set to reflect 
how the veteran viewed his own difficulties.  It was noted 
that the use of more severe chemicals such as heroin and 
cocaine date from the veteran's Vietnam experiences.  His use 
of alcohol started when he was quite young and that this set 
the stage for the veteran's use of other chemicals.  It was 
reported that even before he experienced Vietnam he may have 
been more psychologically fragile and was simply unable to 
deal with the experiences he faced in the military.  

In a February 1995 VA hospitalization, the veteran was 
treated for chronic cocaine dependence.  Mental status 
examination revealed that the veteran was mentally alert, 
cooperative, lucid, coherent, and verbally productive.  
Affect and mood were appropriate.  No overt psychotic 
symptoms were found.  The veteran admitted to having some 
visual and auditory experiences regarding flashbacks and 
nightmares about his combat experiences in Vietnam that were 
probably due to his drug dependence.  He denied any visual 
and auditory hallucinations.  

In November 1995, the RO requested, and received, records 
from the Social Security Administration (SSA).  Records 
obtained at that time indicate that the veteran began 
receiving SSA benefits in July 1992 for chronic PTSD and 
depression.  Records obtained from the SSA include a November 
1992 psychological evaluation performed by Paul W. Brewer, 
Ph.D.  Dr. Brewer reported that the veteran had a life-long 
drinking problem with early difficulties with learning 
disabilities.  The veteran was found to be very slow, 
psychomotorically, which was found to be possibly due to his 
depression or an organic factor, or to a combination thereof.  
The veteran was found to have PTSD, a major depression, 
dysthymia, an alcohol and substance abuse problem, and a 
passive-aggressive personality.  

In a February 1996 notice of disagreement, the veteran's 
representative stated that his client disagreed with "all 
denials of benefits to which he or she may be entitled, 
including those benefits which have not been specifically 
identified but should reasonably have been inferred by the 
VA."  The veteran's attorney was vague regarding the issues 
involved.  Accordingly, the RO adjudicated those issues that 
it believed the veteran had raised.  This is based primarily 
on a November 1995 statement of the veteran's attorney 
seeking secondary service connection for depression, 
substance abuse, anxiety, intrusive thoughts, psychosis, 
isolation, rage, alienation, and survivor guilt.  An 
application for a total and permanent disability was also 
submitted at this time.  It was contended that this 
application presented such an "exceptional and unusual" 
disability picture, which such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  No further explanation of 
this contention was made.  

In a December 1995 VA psychiatric evaluation, the veteran 
claimed that he still sees the faces of people he had shot 
and has nightmares of events in Vietnam.  The veteran stated 
that he was involved in a number of combat operations which 
involved going into villages where frequently there were 
innocent people shot.  This troubled him.  Psychiatric 
evaluation revealed a cooperative individual with subdued 
affect.  No psychotic thought process or cognitive deficits 
were found.  His memory and functioning were found to be 
intact and his insight and judgment were found not to be 
impaired.  It was noted that the veteran continued to have 
symptoms of PTSD with depression and, from his history, it 
would appear that he had been unable to hold any kind of job 
for any length of time.  It was noted that his only jobs had 
been jobs whenever he could hold in-between his alcohol and 
drug abuse.  

Additional outpatient treatment records and hospitalization 
reports were obtained by the RO.  They include a March and 
April 1995 VA hospitalization for alcohol and drug abuse.  At 
this time, the veteran reported using drugs and alcohol since 
high school.  It was also reported that this was his fifth 
treatment program.  The veteran contented that as a youngster 
he was physically abused by his brothers and sexually abused 
by a baby-sitter.  It was stated that veteran's PTSD 
"severely" affected his ability to work.  

The veteran was discharged from this program on April 19, 
1995, and then admitted on the same day after completion of 
this program to the Prescott Aftercare Program.  Within this 
program a history of flashbacks and nightmares were 
indicated.  It was noted that the veteran had successfully 
completed all requirements during his domiciliary stay, 
except for looking for work.  It was reported that the 
veteran "adamantly" refused all job offers.  The veteran's 
discharge diagnoses included  laziness, PTSD, depression, 
gastroesophageal reflux disease, a positive purified protein 
derivative, hypertension, status post constipation, and a 
right knee pain.  

At the request of the RO, the veteran underwent an additional 
VA evaluation in January 1998.  The veteran complained of 
depression, migraine headaches, nightmares and flashbacks.  
The veteran continued to experience nightmares that he 
described as happening periodically.  When they do occur he 
would yell in his sleep.  He stated that he sometimes did not 
recall the content of his nightmares and estimated he 
averaged approximately two nightmares per week.  Poor sleep 
was noted.  His major difficulty was staying asleep.  He 
described a continued occurrence of flashbacks and indicated 
that these usually occur when he is driving.  5 or 6 
flashbacks a month (on an average) were estimated.  After the 
flashback is over the intrusive thoughts would continue for a 
lengthy period of time.  He described himself as continuing 
to be angry and irritable "over little things that don't 
mean anything."  Mostly cursing and some smashing of 
inanimate objects manifested the irritation.  

Psychiatric evaluation revealed that the veteran's remote and 
immediate memories were good.  His recent memory, as measured 
by his ability to recall three words after a delay of about 
five minutes, was poor.  He was oriented and his speech was 
found to be normal.  Continuity of thought was goal-directed 
and logical.  Thought content contained no suicidal or 
homicidal ideation.  There were no delusions, hallucinations, 
or feelings of unreality.  His ability to abstract as 
measured by similarities was found to be good.  He gave a 
concrete interpretation of a proverb presented to him.  His 
mood at the time of the evaluation was reported as good.  The 
examiner evaluated his mood as euthymic and his range of 
affect as normal.  He was alert, responsive and his judgment 
and insight was both found to be good.  The veteran was 
diagnosed with chronic PTSD.  A Global Assessment of 
Functioning (GAF) of 55 was reported.

In written argument prepared by the veteran's representative 
in September 1998, the veteran's representative waived the 
60-day period to comment on any additional information, the 
60-day period to submit additional information or evidence in 
response to the supplemental statement of the case of 
September 1998, and also waived any additional compensation 
and pension examinations.  In March 1999, the veteran's 
representative requested an earlier docket number.  The Board 
granted this request in May 1999.  

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disability other than PTSD.

As noted above, the veteran's representative has raised the 
issue of entitlement to service connection for depression, 
anxiety, intrusive thoughts, a psychosis, isolation, rage, 
alienation, and survivor guilt on a secondary basis.  The 
basis for this service connection claim is unclear.  It 
appears to be based soley on a generic form presented by the 
veteran's representative to the VA.  Nevertheless, the Board 
is obligated to adjudicate this claim.  Notwithstanding, it 
is important to note that if the veteran does have isolation, 
rage, alienation, and survivor guilt, and medical evidence 
indicates that these symptoms are related to PTSD, the 
veteran would be evaluated for this condition under his 
currently service-connected disability.  Nevertheless, in 
light of the veteran's specific contentions, the Board 
believes it has no alternative but to fully adjudicate this 
claim on the basis of service connection.  

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Case law provides that, although 
a claim need not be conclusive to be well grounded, it must 
be accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where the determining 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence that the claim is 
plausible or possible is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91-93 
(1993).  

Where the determining issue is a question of medical 
diagnosis or medical causation, lay assertions cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  There 
must be competent evidence of current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  If he has not submitted evidence of a well-
grounded claim, there is no duty to assist him in developing 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for the Federal 
Circuit has affirmed the principle that if an appellant fails 
to submit a well-grounded claim, the VA is under no duty to 
assist in any further development of the claim.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); 38 U.S.C.A. § 5107(a) 
(West 1991); and 38 C.F.R. § 3.159(a) (1998).

In this case, the record contains numerous hospitalization 
reports addressing the veteran's psychiatric disability.  
Based on these records, the veteran appears to have been 
diagnosed with an acquired psychiatric disability other than 
PTSD.  Thus, with regard to this claim, he has satisfied the 
first element of a well-grounded claim.  

With respect to the second prong of Caluza, there is no 
evidence to support a conclusion that the veteran suffered 
from a psychiatric disability during his active service.  The 
veteran's representative, however, appears to contend that 
the disabilities cited are secondary to PTSD.  Under the law, 
a disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  However, with 
respect to the third prong of the Caluzza analysis, there is 
no competent evidence that the veteran has a psychiatric 
disability, other than PTSD, associated with a disease or 
injury incurred or aggravated during his active service.  
More importantly, there is also no medical evidence to 
support the conclusion that the veteran has developed a 
psychiatric disability secondary to his service-connected 
PTSD.  In this regard, the Court has made clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived by specialized medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  In this case, the 
veteran is not competent to diagnose himself with a 
psychiatric disability, distinct from PTSD, or any symptom 
cited by the veteran's representative, and then associate 
this condition with either his active service or with PTSD.

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleged the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a) 
(West 1991), to advise him to submit such evidence to 
complete the application for benefits. The Court has also 
held, however, that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  See Epps v. Brown,  9 Vet. App. 341, 
344 (1996).  In this case, neither the Board nor the RO is on 
notice of the existence of any evidence which exists that, if 
true, would make the veteran's claim for service connection 
plausible.

III.  Entitlement to Service Connection for Drug and Alcohol 
Abuse.

Generally, service connection requires that the evidence 
establish that a particular injury or disease resulting in 
chronic disability was incurred or aggravated by service, but 
no compensation shall be paid if the disability is the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  The law provides that drug and alcohol abuse cannot 
itself be service-connected.  38 U.S.C.A. § 105(a) (West 
1991). However, service connection for alcoholism and 
substance abuse may be established on a secondary basis where 
they are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).

Prior to November 1990, disabilities secondary to alcoholism 
were not deemed to be subject to an absolute "willful 
misconduct" bar.  The VA regulation at that time stated that 
"[o]rganic diseases and disabilities which are a secondary 
result of the chronic use of alcohol as a beverage, whether 
out of compulsion or otherwise, will not be considered of 
willful misconduct origin."  38 C.F.R. § 3.301(c)(2) (in 
effective prior to November 1990).  It was for the express 
purpose of precluding payment of compensation for certain 
secondary effects arising from willful misconduct, including 
injuries or disease incurred during service as the result of 
the abuse of alcohol or drugs, that 38 U.S.C.A. § 1110 was 
amended by the Omnibus Budget and Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 
(1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st Cong., 2d 
Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applied only to claims 
filed after October 31, 1990.  See OBRA, § 8052(b).  
Therefore, under the law in effect beginning on November 1, 
1990, as amended, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be service-connected.  See 38 U.S.C.A. §§ 
105(a), 1110 (West 1991).

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (1998).  The simple drinking of alcohol is not of 
itself willful misconduct; however, the deliberate drinking 
of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  If drinking alcohol to enjoy its 
intoxicating effects results proximately and immediately in 
disability, such disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  
Likewise, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct. 38 C.F.R. § 
3.301(c)(3).

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that § 8052 prohibits a grant of "direct 
service connection" for drug or alcohol abuse on the basis 
of incurrence or aggravation in line of duty during service.  
The General Counsel apparently held, however, that 
prohibition in 38 U.S.C.A. § 105(a), as amended by Congress 
in 1990, against granting service connection for drug or 
alcohol abuse is "inapplicable to determination of whether a 
disability is proximately due to or the result of a service-
connected disease or injury and, therefore, does not itself 
preclude secondary service connection of a substance abuse 
disability."  However, the VA General Counsel has held that, 
even assuming secondary service connection was granted for a 
substance abuse disability, no compensation benefits would be 
payable for such disability with respect to a claim filed 
after October 31, 1990.  The veteran in this case filed his 
claim well after October 31, 1990.   In this context, the 
Board notes that in VAOPGCPREC 7-99 (June 9, 1999), the VA 
General Counsel restated these fundamental conclusions.  
Accordingly, as VAOPGCPREC 7-99 merely restates the prior 
conclusions, there is no basis to return the matter to the RO 
for consideration of this more recent opinion.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 
 
The General Counsel opinions are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  Accordingly, even if the 
Board were to award the veteran secondary service connection 
for drug and alcohol abuse, no compensation benefits would be 
payable.  However, in any event, based on the evidence cited 
above, the Board must find that the claim of entitlement to 
service connection for drug and alcohol abuse secondary to 
the veteran's PTSD is not well grounded as a matter of law.  

As noted above, the veteran is not competent to diagnose 
himself with a disability and then associate this disability 
to a service-connected condition.  Espiritu, supra.  No 
competent medical professional has diagnosed the veteran's 
alcohol and drug abuse as being caused by PTSD.  Accordingly, 
the claim of entitlement to service connection for drug and 
alcohol abuse secondary to the veteran's service-connected 
PTSD is not well grounded as a matter of law.  While the 
veteran has indicated that his drug and alcohol abuse began 
during his active service, there is no competent medical 
evidence that supports this conclusion and significant 
evidence indicating that the veteran's drug and alcohol abuse 
began in high school.  In any event, for the reasons noted 
above, the veteran's claim of service connection for drug and 
alcohol abuse cannot be allowed.

IV.  Entitlement to an Increased Evaluation for the Veteran's 
PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA Schedule of 
Ratings for Mental Disorders has been amended and 
redesignated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.

In evaluating the veteran's condition under to the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  The RO 
considered the old criteria in the February 1996 statement of 
the case, when it evaluated the veteran as 30 percent 
disabled prior to the change in the criteria.  The 
supplemental statement of the case of September 1998 clearly 
evaluated the veteran under the new rating criteria.  The 
Board will evaluate the veteran's condition under both the 
old and new criteria.

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1998).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1998).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the GAF scale in DSM-IV uses a single set of 
criteria for assessing psychological, social, and 
occupational function in all mental disorders

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).

Initially, the Board must note that is has considered whether 
the recent VA evaluations meet the duty to assist the veteran 
in the development of his claim.  In this regard, it is 
important to note that the veteran has undergone three 
separate VA evaluations to determine the nature and extent of 
his service-connected PTSD.  The veteran has also undergone 
several VA hospitalizations which the Board has reviewed in 
order to determine the nature and extent of this disability.  
In light of these evaluations, the Board has found that the 
VA has met the duty to assist mandated by statute.  In 
addition, it should be noted that the veteran's 
representative waived the veteran's right to any additional 
compensation and pension examinations.  Accordingly, the 
Board must proceed with the adjudication of the veteran's 
claim.  

The veteran's GAF score indicates moderate difficulty in 
social and occupational functioning.  The Court has addressed 
the importance of GAF scores.  See, i.e., Richard v.  Brown, 
9 Vet. App. 266, 267-8 (1996) (where the GAF was 50 and said 
to be reflective of a serious impairment under the diagnostic 
criteria).  In Carpenter v. Brown, 8 Vet. App. 240 (1995), 
the Court recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of the 4th edition 
of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM IV) in Carpenter, the Board concludes that the GAF score 
and the meaning of the score may be considered without 
prejudice to the veteran.  A GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DSM IV, 
at page 32.  On the most recent VA examination, the veteran's 
GAF score was 55.  DSM IV equates this score with moderate 
symptoms, which is consistent with comments by the examiners 
regarding the veteran's PTSD.  The Court has noted that a 55-
60 score indicates "moderate difficulty in social, 
occupational, or school functioning."  Carpenter, 8 Vet. 
App. at 242.  

The veteran himself has noted little in the way of 
symptomatology that would support an increase in his 
evaluation.  He has indicated nightmares, occasional 
flashbacks, and trouble sleeping.  While it is contended by 
the veteran's representative that the veteran is unable to 
work due to his service-connected PTSD, the veteran does not 
indicate why his service-connected disability causes him to 
be unemployed.  In this context, the Board finds the 
conclusion in the report of treatment between April 1995 and 
February 1996, is entitled to vastly more weight than any 
other item in the record.  In that report the conclusion of 
the treating medical providers was that the primary diagnosis 
was "laziness," and they specifically reported that the 
claimant "adamantly refused all job offers."  Given the 
fact that this conclusion was formed after many months of 
direct observation, it is clearly of far more weight than 
opinions based upon a single examination or even serial 
evaluations where the provider relies upon history provided 
by the claimant rather than direct observation. 

The VA hospitalizations and outpatient treatment reports in 
general make little reference to PTSD symptoms.  While there 
are occasional references to "severe" PTSD, the Board finds 
those opinions are of negligible probative value as they are 
not remotely supported upon a foundation like that 
undergirding the conclusion of the medical providers who 
observed of the claimant from April 1995 to February 1996.  
The VA evaluations, when taken as a whole, indicate mild to, 
at worst, moderate psychiatric disability associated with the 
veteran's PTSD and little evidence to support the 30 percent 
evaluation currently assigned.  A review of the veteran's 
treatment records and evaluations indicates no evidence of 
panic attacks, difficulty understanding complex commands, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships due to 
PTSD.  The most favorable evidence for the appellant are 
medical reports which indicate that the PTSD is "severe."  
However, none of these medical reports provides a basis as to 
why the service-connected PTSD is severe.  The VA 
hospitalization reports do not support such a conclusion.  
They indicate treatment of the veteran's alcohol and drug 
abuse, a nonservice-connected disability.  The symptoms of 
the veteran, as noted within the VA evaluations of January 
1998, December 1995, and May 1992, do not support the 
conclusion that the veteran suffers from severe, or even 
moderate, PTSD.  

In making this determination, the Board has considered the 
May 1992 VA evaluation which found the veteran's PTSD to be 
both chronic and "severe."  In evaluating the probative 
value of competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

While this examination found the veteran's PTSD to be 
"severe," the veteran's own complaints at this time would 
not support such a determination.  This determination appears 
to take into consideration the long and disastrous history of 
drug and alcohol abuse, a nonservice connected disorder.  At 
the time of the examination, the veteran simply notes 
nightmares regarding spiders, not referring to an event 
during active service.  The veteran at that time was found to 
be both pleasant and cooperative, with no expression of 
psychotic ideation.  Accordingly, the determination that the 
veteran's PTSD is "severe" is entitled to limited probative 
weight.

The VA evaluations, when taken as a whole, indicate a mild 
psychiatric disability with little evidence to support the 30 
percent evaluation currently assigned.  A review of the 
evaluations indicates no evidence of panic attacks, 
difficulty in understanding complex commands, or impaired 
judgment.  The evidence most favorable to the veteran, the 
characterization of the condition as "severe" are, at best, 
a generalized estimation of the condition that takes into 
consideration the drug and alcohol problem.  The Board finds 
that these entries are clearly outweighed by other clinical 
records and assessments.  The most recent VA evaluation of 
November 1998 is clearly based on the most comprehensive 
review of the record.  Consequently, it is entitled to far 
greater probative weight than the ambiguous and less 
supported assessments noted above.  

In light of the above, a 50 percent evaluation or higher 
under the new criteria is not warranted.  Further, the Board 
finds no evidence which would warrant a finding that the 
veteran's PTSD is considerably, severely, or totally 
disabling.  Accordingly, a preponderance of the evidence is 
found to be against the claim and an increased evaluation 
under the new or old rating criteria is not warranted.

V.  Entitlement to a Temporary Total Disability Rating for 
Hospitalizations.

Neither the veteran nor his representative have clearly 
indicated which hospitalization they believe would support 
entitlement to a temporary total disability evaluation.  
Thus, the RO appears to have considered all of the veteran's 
hospitalizations.  Consequently, the Board has also reviewed 
all of the veteran's hospitalizations.  To summarize the 
pertinent provisions of the regulatory criteria, a total 
disability rating will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days.  The rules for implementing these 
regulations are contained in the subparts of that statute.  
38 C.F.R. § 4.29 (a)(1), (2), (b), and (c) (1998).  The Board 
has noted that notwithstanding that the hospital admission 
was for a disability not connected with service, if during 
such hospitalization, hospital treatment for a service-
connected disability was instituted and continued for a 
period in excess of 21 days a temporary total disability 
evaluation could be granted under 38 C.F.R. § 4.29(b).  
However, the Board's review of the reports pertaining to such 
periods of hospitalization reflect no treatment of the 
veteran's PTSD with the exception of the one hospitalization 
in which the veteran received a temporary total evaluation 
under 38 C.F.R. § 4.29.  The veteran has not appealed this 
rating determination, he does not appear to be in dispute 
with this determination and, in any event, the issue of 
whether clear and mistakable error exists within the February 
1993 rating decision is not before the Board at this time.  

Treatment reports reflect no ascertained treatment regimen of 
21 days or more in response to the sole service-connected 
disability.  Indeed, the discharge diagnoses do not, in most 
cases, even implicate the service-connected disability. Given 
the foregoing, the preponderance of the evidence is against 
the claim for a temporary total rating, in accordance with 38 
C.F.R. § 4.29, for the veteran's hospitalizations.  Neither 
the veteran nor his representative has provided a rational 
explanation as to why the veteran's treatment for drug and 
alcohol abuse at VA would entitle the veteran to a temporary 
total evaluation during this treatment.

VI.  Entitlement to a Total Rating Based on Individual 
Unemployability Due to the Service-Connected Disability.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (1998).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of her or his individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
includes a subjective standard.  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantial gainful occupation.  VAOPGCPREC 95-
91 (O.G.C. Prec. 95-91).  As noted above, the Board is bound 
in its decision by the regulations, the Secretary's 
instructions and the precedent opinion of the chief legal 
officer of VA. 

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, the Board may not consider the effects of the veteran's 
drug and alcohol abuse and other nonservice-connected 
disabilities on his ability to function.

In order to evaluate the veteran's claim on the objective 
standard, the Board has evaluated the service-connected 
disability under the VA Schedule for Rating Disabilities.  
However, as noted above, the Board has found that the veteran 
is not entitled to more than a 30 percent evaluation for his 
service-connected PTSD.  The veteran's total service 
connected disability evaluation is 30 percent.  Accordingly, 
the veteran has not met the minimum standard requirements for 
a total disability rating for compensation based on 
unemployability under 38 C.F.R. § 4.216(a) (1998).  

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating for compensation purposes 
based on individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. 
§ 4.16(a) the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on a extra-
schedular basis, is unemployable by reason of his service-
connected disabilities.

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) and whether the veteran is entitled to 
an extraschedular evaluation, as contended by his attorney.  
However, the evidence fails to show that the disability in 
question is so exceptional or unusual as to warrant the 
assignment of an extraschedular evaluation.  There is no 
indication that the veteran's service-connected disability 
influences employability in ways not contemplated by the 
rating schedule.  

38 C.F.R. § 4.16(b) applies only where a claimant is unable 
to secure or follow a substantial gainful occupation by 
reason of service-connected disabilities.  As noted within 
Kellar v. Brown, 6 Vet. App. 156, 161 (1994), entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b) and a 
total rating under § 4.16(b) are based on different factors.  
Nevertheless, in order for the veteran to prevail under 
38 C.F.R. § 4.16(b), the evidence must show that the veteran 
is unable to secure or follow a substantially gainful 
occupation by reason of his service-connected disabilities.  
In this case, based on the medical evidence cited above, the 
Board cannot find that the veteran's sole service-connected 
disability, evaluated as 30 percent disabling, causes the 
veteran to be unable to secure and follow a substantial 
gainful occupation.  

The medical evidence that the Board has found most probative 
in this case, the VA psychiatric evaluations of January 1998, 
December 1995, and May 1992, as well as the numerous 
hospitalizations for the veteran's nonservice-connected drug 
and alcohol abuse (with particular emphasis on the period 
from April 1995 to February 1996), do not provide a basis to 
find that the veteran is incapable of securing employment due 
to his service-connected disability.  The medical evidence of 
record indicates only minimal treatment for PTSD and 
significant difficulties associated with the veteran's drug 
and alcohol abuse.  There is also clear cut and convincing 
evidence that the appellant adamantly refused employment when 
it was offered.  The objective medical evidence does not 
support a conclusion that the service-connected disability is 
more than 30 percent disabling and, accordingly, fails to 
provide the Board a basis to award the veteran a total 
rating.

The veteran has been receiving SSA benefits.  The Court has 
held that, although a SSA decision with regard to 
unemployability is not controlling purposes of VA 
adjudications, the decision is "pertinent" to a 
determination of the veteran's ability to engage in 
substantial gainful employment.  Martin v. Brown, 4 Vet. App. 
136, 134 (1993).  See also Brown v. Brown, 4 Vet. App. 307 
(1993) (when another body has determined a veteran is 
unemployable, that determination must be fully addressed, 
without speculation on employability, or the claim must be 
allowed or further development contemplated).  As noted by 
the Court in Collier v. Derwinski, 1 Vet. App. 413 (1991), 
there are significant similarities between the SSA Act and 
the laws and regulations to VA benefits.  In this case, based 
on a review of the SSA determination, it is clear that the 
SSA relied on the veteran's nonservice-connected disability, 
his drug and alcohol abuse, in the determination that the 
veteran is unemployable.  While SSA may take into 
consideration the veteran's nonservice-connected disabilities 
in a determination that the veteran is unemployable, the 
Board may not.  

To comply with the statutory requirements of 38 U.S.C. 
§ 7104(d) to provide "reasons or bases" for its decisions, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet.  
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, notwithstanding any of the above 
discussion, the Board finds this case ultimately turns upon 
credibility.  Credibility is an adjudicative, not a medical 
determination.  The Court stated that credibility can be 
impeached generally by a showing of interest, bias, 
inconsistent statements or, to a certain extent, bad 
character.  For documentary evidence, a "VA adjudicator may 
properly consider internal consistence, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the veteran."  Caluza, 7 Vet. App. at  510-511.

The Court has held that the Board does not have the authority 
to make medical determinations.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  However, the Board finds nothing in 
Massey that stands for the proposition that the assessment of 
credibility is a medical, rather than an adjudicative 
determination.  In this case, the veteran has contended that 
he cannot work.  Based on a review of the evidence above, the 
undersigned has concluded that this statement is not 
credible.  In the domiciliary report of April 1995 to 
February 1996, it was noted that the veteran had successfully 
completed all requirements during his domiciliary stay, 
except for looking for work.  The report specifically 
indicates that the veteran adamantly refused all job offers.  
This evidence is devastating to the claim that he is 
unemployable.  As the United States Court of Appeals for the 
Federal Circuit has pointed out, there is a "considerable 
body" of law that clearly imposes a duty on the Board to 
"analyze the credibility and probative value of evidence sua 
sponte," and the Federal Circuit flatly rejected the 
appellant's argument in that case that would have emasculated 
the Board's "inherent fact-finding authority."  Madden, 125 
F.3d. at 1480-1.

In Beatty v. Brown, 6 Vet. App. 532, 536-8 (1994), the Court 
indicated that the Board can not deny a veteran's claim for a 
total rating based on individual unemployability without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work.  In this case, the Board 
has found that of the evidence of record the two pieces of 
evidence which must be provided the greatest probative weight 
are the January 1998 VA psychiatric evaluation and the April 
1995 to February 1996 domiciliary report.  Both of these 
reports would support the conclusion that the veteran is 
capable of working.  The sole fact that the veteran is 
unemployed or has difficulties obtaining employment is not 
enough to establish a total rating based on individual 
unemployability.  The question in this case is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran is employed.  
See 38 C.F.R. § 4.16 (1998).  

In deciding all of the veteran's claims, the Board has 
considered the Court's recent determination in Fenderson v. 
West, 12 Vet App. 110 (1999), and whether he is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period or whether the veteran 
was unemployable due to his service-connected disability at 
any time during the appeal period.  In Fenderson, the Court 
held that the evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that finding the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  

While there is evidence which supports the veteran's claims 
at different periods of time during the appeal period, the 
Board has found, for reasons noted above, that this evidence 
is entitled to limited probative weight.  The more probative 
evidence supports the conclusion that there was no actual 
variance in the severity of the service-connected disability 
during the appeal period.  Accordingly, the Board does not 
find that the veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period.  Further, the Board finds no 
evidence that he is entitled to a total disability evaluation 
for any separate period based on the facts found during the 
entire period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to an increased 
compensation during any time within the appeal period.  


ORDER

Entitlement to service connection for acquired psychiatric 
disability other than PTSD is denied.

Entitlement to service connection for substance abuse is 
denied.

Entitlement to a temporary total disability evaluation due to 
a hospitalization is denied.

Entitlement to an increased evaluation for post-traumatic 
stress disorder is denied.

A total rating based on individual unemployability due to a 
service-connected disability is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

